Title: To George Washington from William Phillips, 13 October 1780
From: Phillips, William
To: Washington, George


                  
                     Sir
                     New York October 13th 1780
                  
                  His Excellency General Sir Henry Clinton has been pleased to
                     communicate to me your letter to him of the 7th Instant respecting the Exchange
                     of Officers and Privates Prisoners of War.
                  His Excellency has, also, thought proper this day to signify to
                     me that Major General De Riedesel and myself were to be immediately exchanged;
                     As this event may, perhaps, concern American Officers of Rank taken at Charles
                     Town I have Sir Henry Clinton’s authority for proposing to you, Sir, that a
                     second meeting may be held between Major General Lincoln and me, or should that
                     General Officer not be in the vicinity of Your Excellency’s Head Quarters that
                     you will be so good as to appoint some other for that purpose, and as my health
                     at present is not perfectly good I will request such meeting may be at my
                     Quarters on Long Island—A Yatch shall be sent for Major General Lincoln and any
                     Officers he pleases to bring with him, and I am empowered by Sir Henry Clinton
                     to say that he will have liberty to return immediately after the conference;
                     Should any other Officer be appointed by Your Excellency the necessary
                     passports shall be directly Transmitted.
                  The British Commissary General of Prisoners is at present
                     confined to his Room with Sickness, but this need not prevent the going
                     directly into the business of an Exchange of the Prisoners of war, as Major
                     Skinner may attend Major General Lincoln and I shall take care that Mr Loring
                     certifies to every necessary transaction upon the matter of the Exchange.
                  I send this to Elizabeth-town by a Deputy Commissary of Prisoners
                     with orders to wait there Your Excellency’s answer. I am Sir with due Respect
                     Your Excellency’s most obedient humble Servant
                  
                     W. Phillips
                  
               